NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Argued December 17, 2014 
                                Decided January 14, 2015 
                                              
                                          Before 
 
                          ANN CLAIRE WILLIAMS, Circuit Judge 
                           
                          DIANE S. SYKES, Circuit Judge 
                           
                          DAVID F. HAMILTON, Circuit Judge 
 
No. 14‐1859 
 
UNITED STATES OF AMERICA,                        Appeal from the United States District 
      Plaintiff‐Appellee,                        Court for the Western District of 
                                                 Wisconsin.   
      v.                                          
                                                 No. 3:13CR00108‐001 
MARCUS MOORE,                                     
      Defendant‐Appellant.                       Barbara B. Crabb, 
                                                 Judge. 
 
                                        O R D E R 

    Marcus Moore pled guilty to distribution of heroin. The district court sentenced him 
as a career offender to 188 months in prison. Moore has appealed, arguing that the court 
erred  by  not  discussing  adequately  his  principal  argument  in  mitigation—that  he 
deserved  a  lower  sentence  because  his  turbulent  upbringing  steered  him  into  drug 
dealing  at  a  young  age.  We  affirm.  The  district  court  directly  addressed  Moore’s 
mitigating  argument,  explained  why  it  rejected  his  request  for  a  below‐guideline 
sentence, and reasonably weighed the factors under 18 U.S.C. § 3553(a) when imposing 
his sentence. 
     
No. 14‐1859                                                                                 Page 2 
 
    Moore  sold  8.4  grams  of  heroin  to  a  confidential  informant  in  September  2013  and 
was indicted on one count of heroin distribution in violation of 21 U.S.C. § 841(a)(1). The 
government  filed  an  information  under  21  U.S.C.  § 851  seeking  an  increased  penalty 
based on Moore’s two prior convictions for felony drug offenses, subjecting him to a 30‐
‐year maximum prison sentence, at least six years of supervised release, and a fine of up 
to two million dollars. See 21 U.S.C. § 851; 21 U.S.C. § 841(b)(1)(C). Moore pled guilty.   
     
    The probation officer  prepared a presentence report  that  treated Moore  as  a career 
offender and calculated the guidelines range as 188 to 235 months in prison. The report 
summarized Moore’s family background, noting that his siblings and parents had been 
or were currently incarcerated and that he had dropped out of school because his mother 
had made him sell drugs to cover their rent and to pay for her own drug addiction. 
      
    At  sentencing  Moore  argued  for  a  10‐year,  below‐guideline  sentence  based  on  his 
troubled upbringing. Moore’s mother and aunt testified on his behalf, each highlighting 
the destructive environment in which he was raised and the circumstances that led him 
to deal drugs at a young age to support his siblings.   
         
    The district judge did not accept Moore’s recommendation and sentenced him to 188 
months,  the bottom  of the guideline range.  The  judge acknowledged Moore’s  difficult 
upbringing and his mother’s influence on his decision to sell drugs but emphasized his 
unwillingness to take steps to change: 
     
        [I]f I had the ability to change the way that you grew up, I would change it 
        because  you  had  a  horrible  upbringing,  as  your  mother  admits.  .  .  .  Not 
        only did they fail to take care of you . . . they actually promoted or at least 
        your  mother  did,  promoted  the  idea  of  going  out  and  selling  drugs 
        yourself so that she could have the drugs she wanted so badly and so that 
        you would earn some money and could pay for the—her children to eat … 
        .  But there isn’t—at this  point there really  isn’t and there  never has been 
        anyone  who  could  change  you.  The  only  person  who  could  make  the 
        changes that you need to make is you.   
 
    On  appeal  Moore  argues  that  the  district  court  erred  procedurally  by  overlooking 
key  facts  that  supported  his  main  argument  in  mitigation—his  “compelling  and 
profound family history and circumstances which led him to begin criminal activity as a 
child.” Moore points, for example, to his mother’s turn to prostitution and says that he 
sold drugs so that she could afford to stop.   
No. 14‐1859                                                                                    Page 3 
 
    We find no procedural error. A judge must offer enough explanation on the record to 
make  clear  that  she  considered  a  defendant’s  principal  arguments  in  mitigation.  E.g., 
United States v. Davis, 764 F.3d 690, 694 (7th Cir. 2014); United States v. Cunningham, 429 
F.3d  673,  679  (7th  Cir.  2005).  Here  the  judge  directly  addressed  Moore’s  “horrible 
upbringing” that “promoted” his “going out and selling drugs.” The judge’s discussion 
of  Moore’s  childhood  showed  that  she  adequately  considered  his  argument  in 
mitigation. See United States v. Paige, 611 F.3d 397, 398 (7th Cir. 2010). So that parties and 
a reviewing court can understand a sentence, the Cunningham line of cases requires the 
judge  to  address  substantial  arguments  in  mitigation.  It  does  not  require  the  judge  to 
recite the factual details supporting those arguments. 
     
    To the extent that Moore’s argument can be construed as an attack on the substantive 
reasonableness of the sentence, it also fails. The judge acknowledged Moore’s “horrible 
upbringing”—circumstances  that  concerned  his  history  and  characteristics,  18 U.S.C. 
§ 3553(a)(1)—but  deemed  these  considerations  outweighed  by  his  lack  of  effort  to 
change  the  course  his  mother  had  set  him  on.  In  pronouncing  her  ruling,  the  judge 
appropriately commented on Moore’s criminal past, see § 3553(a)(1), and the seriousness 
of  selling  heroin,  see  § 3553(a)(2)(A).  Although  the  judge  had  discretion  to  sentence 
Moore below the guideline range, she was not required to do so, and she did not abuse 
her discretion by weighing other § 3553(a) factors more heavily than Moore’s mitigating 
argument.  See  United  States  v.  Trice,  484  F.3d  470,  475  (7th  Cir.  2007);  United  States  v. 
Williams, 436 F.3d 767, 768–69 (7th Cir. 2006). 
      
                                                                                        AFFIRMED.